Mr. Justice MacLeary
delivered tlie opinion of the court.
This suit was brought in the Municipal Court of San Juan, in the Cathedral District, on tlie 25th of March, 1904, by W. Lind against the Porto Rico Cigar Company and its director, A. A. David, for the purpose of declaring null a promissory note for $100 which Lind had made and delivered in favor of the said corporation, and which he alleged to have been paid and so endorsed by the said David.
Judgment was rendered in the municipal court on the 9th of April, 1904, in favor of the said Lind, annulling the note and ordering the defendants to pay the amount of the same and interest, aggregating $103.
The defendants took an appeal to the District Court of San Juan, where, on the 17th of September, 1904, judgment was again rendered in favor of Lind, similar in terms to the one previously rendered in the municipal court. Prom that judgment the defendants appealed to this court, and the transcript was filed herein on the 29th day of October, 1904. After the usual delays and proceedings the case was set down for trial and oral argument on the 29th of March, 1905, and submitted for decision.
As far as the legal aspect of the cáse is concerned, it is precisely parallel with the case of the American Railroad Company of Porto Rico v. Francisco Hernández, decided in this court of the 1st day of the present month (ante, p. 492). Judgment was rendered both in the municipal court, where the suit was begun, and in the district court, to which appeal had been taken, for $103 and the cancellation of the note.
Inasmuch as the amount involved did not reach beyond $300, under the law passed by the legislature on the 9th of March last, the appellate jurisdiction of this court in this case was taken away and nothing can be done here at present *514but to dismiss the appeal, as in the case heretofore mentioned. It is useless, to rehearse the reasons for this decision, as they are set forth fully in the case of the American Railroad Company of Porto Rico v. Francisco Hernández supra, heretofore referred to. On the authority of that case and the text-books and decisions quoted in that opinion, this appeal must be

Dismissed.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.